

117 HR 3103 IH: Let Veterans Honor the Fallen Act
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3103IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Mr. Issa introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to permit a veterans service organization to use the parking lot at the Pentagon for an annual veteran-led remembrance motorcycle ride.1.Short titleThis Act may be cited as the Let Veterans Honor the Fallen Act.2.Annual permit for a veterans service organization to use Pentagon parking lot for veteran-led remembrance motorcycle ride(a)Permit requiredThe Secretary of Defense shall permit a VSO to use the parking lot at the Pentagon as a staging area for the event.(b)Date of eventThe event shall be held each year on a date determined by such VSO on condition that the VSO submits a notification of use to the Secretary not later than January 31 of each year the event takes place.(c)Length of accessThe Secretary shall permit the VSO to use the parking lot for the period of the event indicated in the notification under subsection (b) and the two hours preceding such period.(d)Expenses and liabilitiesThe VSO shall assume full responsibility for all expenses and liabilities arising from any activities relating to the event.(e)Additional arrangementsThe Secretary may make additional arrangements that may be required to carry out this Act.(f)DefinitionsIn this Act—(1)The term event means the Rolling to Remember Memorial Day Remembrance Ride.(2)The term VSO means a veterans service organization recognized under section 5902 of title 38, United States Code.